DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 4/6/21.   Claims 11-13, and 15-20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US 20150272461 A1-Morimoto) in view of Gang et al (Gang Li, Jingxin Nie, Li Wang, Feng Shi, John H. Gilmore, Weili Lin, Dinggang Shen, “Measuring the dynamic longitudinal cortex development in infants by reconstruction of temporally consistent cortical surfaces,” NeuroImage, Volume 90, April Hazlett et al ( Hazlett HC, Poe MD, Gerig G, et al. “Early Brain Overgrowth in Autism Associated With an Increase in Cortical Surface Area Before Age 2 Years.”  Archives of General Psychiatry, May 2011; vol. 68(5), pp 467–476)
Claim 11. Morimoto teaches a system for utilizing brain structural characteristics for predicting a diagnosis of a neurobehavioral disorder, the system comprising: 
at least one processor; and (par. 120-122:  CPU 2040 in accordance with a program, various functions of data processing unit 32 including functions of control unit 42, data collecting unit 46 and image processing unit 48; Fig. 2)
a neurobehavioral disorder diagnosis module (NDDM) implemented using the at least one processor (par. 120-122), 
wherein the NDDM is configured for receiving brain imaging data for a human subject, (par. 104- an input unit 40 for receiving various operations and information input from an operator…a display unit 38 for displaying various images and various pieces of information related to the region of interest of subject 2, on a screen; par. 118, 122-receiving MRI data) 
 for determining, from the brain imaging data, measurements of brain structural characteristics of the human subject, (par. 142- from fMRI data of n (n: natural number) time points in the resting state measured on real-time basis, average "degree of activity" of each region of interest is calculated, and correlations among the brain regions (among the regions of interest) are calculated) and
 for inputting the brain structural characteristics into a model that predicts, using the measurements of the brain structural characteristics, a diagnosis of a 
Claim 11 further recites “wherein the model uses cortical thickness and surface area measurements based on the brain imaging data obtained when the human subject is about 6 months of age and when the human subject is about 12 months of age.”  Morimoto does not expressly disclose, but Gang teaches method and system for assessing the cortical thickness at 6 months and 12 months of age.  (Fig. 2 and 3; Abstract, pg. 272-273:)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method and system of Gang with the teaching of Morimoto to assess cortical thickness of a subject or subjects at different ages (e.g. 6 months and 12 months of age).  One would have been motivated to include this feature to assess the underlying microstructure changes of the cortex, which is commonly associated with many neurodevelopmental disorders and cognitive functioning.  (pg. 267, col. 2, lines 1-5)
Claim 11 further recites a diagnosis of a neurobehavioral disorder at a third age greater than the about 12 months of age, wherein the model takes as input a first feature vector containing cortical thickness and surface area measurements from multiple brain regions based on the brain imaging data, wherein the model generates, using the first feature vector, a second feature vector indicating a cortical thickness growth pattern and a surface area thickness growth pattern and wherein the model uses the second feature vector to predict the diagnosis.
third age greater than the about 12 months of age (Hazlett-pg. 468, first col, par. 1-age of diagnosis between 4-5;   second col., par. 2 for assessments and diagnosis at 4-5)
wherein the model takes as input a first feature vector containing cortical thickness and surface area measurements from multiple brain regions based on the brain imaging data, wherein the model generates, using the first feature vector, a second feature vector indicating a cortical thickness growth pattern and a surface area thickness growth pattern and (Hazlett, pg. 474, first column, par. 2-CT and SA measurements;  Table 5-data for coritical thickness of multiple brain regions;  Fig. 3-trajectory of development including CT of different regions and using surface area)
wherein the model uses the second feature vector to predict the diaqnosis.  (Hazlett: pg. 467- “conclusions” par.:  Cortical surface area overgrowth in ASD may underlie brain enlargement and implicates a distinct set of pathogenic mechanisms; pg.  474. First col., par. 1).
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Morimoto and Gang in combination with the teaching of Hazlett to use brain measurements of cortical thickness and surface area to model/predict a neurobehavioral diagnosis in a subject.  As indicated by Hazlett, one would have been motivated to include this feature to gain important insights into potential underlying neural mechanisms and to highlight a potentially important period for early intervention and possible prevention.(pg. 468, first col., par. 1)
  (Hazlett-pg. 468, first col, par. 1-age of diagnosis between 4-5;   second col., par. 2 for assessments and diagnosis at 4-5) 	 At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Morimoto and Gang in combination with the teaching of Hazlett to use brain measurements of cortical thickness and surface area to model/predict a future neurobehavioral diagnosis in a subject.  As indicated by Hazlett, one would have been motivated to include this feature to gain important insights into potential underlying neural mechanisms and to highlight a potentially important period for early intervention and possible prevention. (pg. 468, first col., par. 1)
Claim 16. 	Morimoto teaches the system of claim 11 wherein the model is generated using a machine learning algorithm. (par. 146, par. 152, par. 174- Correlations (connectivity) of degree of activities among brain regions (regions of interest) of the subjects will be measured. By machine learning of measurement results, the discriminator is generated to discriminate whether test data of a new subject, different from those above, fits to disease or healthy. The discriminator functions as a biomarker of mental disorder)
Claim 17 	Morimoto discloses the system of claim 16 wherein the machine learning algorithm utilizes a weighted three-stage deep learning network, wherein a subsequent stage uses a progressively smaller number of measurements than a previous stage. (par. 146, par. 152- "extraction of contraction expression" refers to variable selection 
Claim 18 	Morimoto discloses the system of claim 16 wherein the machine learning algorithm uses a non-linear prediction model. (par. 146-147-logistic regression)
Claim 20	Morimoto discloses the system of claim 11 wherein the neurobehavioral disorder comprises an autism spectrum disorder, a neurological developmental disorder, or a behavioral disorder. (par. 128; par. 212- disease label mentioned above may include a disease/healthy label of "autism", a disease/healthy label of "schizophrenia", a disease/healthy label of "depression" and a disease/healthy label of "obsessive/compulsive disorder)

Claims 12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US 20150272461 A1-Morimoto) Gang, and Hazlett in further view of Reiman (US 20150080703 A1)
Claim 12 	 Morimoto teaches the system of claim 11 as explained but does not expressly disclose a system wherein the NDDM is configured for performing an intervention action based on the predicted neurobehavioral disorder diagnosis. 
Reiman teaches a system wherein the NDDM is configured for performing an intervention action based on the predicted neurobehavioral disorder diagnosis. (par. 27-
Claim 15.	Morimoto does not disclose, but Reiman teaches a system wherein the measurements are generated using an age corrected anatomical labeling (AAL) atlas. (par. 78- Somatosensory, motor, and thalamic ROI measurements may be automatically characterized using the automatic anatomical labeling ( AAL) routine in SPM5)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in 
Claim 19	 Morimoto, Gang and Hazlett in combination disclose the system of claim 11, wherein the images are captured at 6 and 12 months.  Morimoto, Gang and Hazlett in combination.do not disclose but Reiman teaches a system wherein age comprises ages at which the human subject does not exhibit classical behavioral symptoms of the neurobehavioral disorder. (par. 27- each subject may carry an autosomal dominant AD mutation or have biomarker evidence of AD pathology (e.g., a positive amyloid PET scan, etc) prior to the onset of symptoms)  Reiman discloses the study of patients who have no clinical symptoms of the neurological disease (e.g. AD).  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Morimoto, Gang and Hazlett in combination with the teaching of Reiman to include the study of patients who are asymptomatic or do not exhibit classical behavioral symptoms of the neurobehavioral disorder.  One would have been motivated to include this feature so that the findings are correlated to the (single) disease, not simply symptoms which may manifest in a plurality of diseases/disorders.

Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive. 
(A)	Applicant argues the rejection of claim 12 under 35 USC 112(a).

(B)	Applicant argues that the Morimoto reference does not teach all the limitations of claim 11.   In particular, applicant that Morimoto fails to disclose or teach a discriminator that uses brain structural characteristics as claimed. Furthermore, Morimoto fails to disclose, teach, or suggest obtaining or using cortical thickness and surface area measurements based on brain imaging data when a human subject is about 6 months of age and when the human subject is about 12 months of age.
	In response, the Morimoto reference in which brain activity in regions of interest  are measured, and ‘[b]y machine learning of measurement results, the discriminator is generated to discriminate whether test data of a new subject, different from those above, fits to disease or healthy.”(i.e. model uses brain structural data/characteristics to predict a neurobehavioral diagnosis)
	 Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  A combination or references, Morimoto, Gang, and Hazlett has been used to address the limitations of claim 11.  Gang teaches method and system for assessing the cortical thickness at 6 months and 12 months of age.  (Fig. 2 and 3; Abstract, pg. 272-273).
third age greater than the about 12 months of age (Hazlett-pg. 468, first col, par. 1-age of diagnosis between 4-5;   second col., par. 2 for assessments and diagnosis at 4-5)
wherein the model takes as input a first feature vector containing cortical thickness and surface area measurements from multiple brain regions based on the brain imaging data, wherein the model generates, using the first feature vector, a second feature vector indicating a cortical thickness growth pattern and a surface area thickness growth pattern and (Hazlett, pg. 474, first column, par. 2-CT and SA measurements;  Table 5-data for coritical thickness of multiple brain regions;  Fig. 3-trajectory of development including CT of different regions and using surface area)
wherein the model uses the second feature vector to predict the diaqnosis.  (Hazlett: pg. 467- “conclusions” par.:  Cortical surface area overgrowth in ASD may underlie brain enlargement and implicates a distinct set of pathogenic mechanisms; pg.  474. First col., par. 1).
(C)	Applicant argues that “it would not be obvious to combine the teachings of Hazlett and Grant with the brain activities analyzing apparatus of Morimoto because the modification would render the invention unsatisfactory for its intended purpose.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  In this case, the purpose of the Morimoto reference identifies an advantageous effect of the invention is “to realize a brain activity analyzing apparatus and a brain activity analyzing method that can provide data enabling objective determination as to whether the state of brain activity is healthy or having a disease.”  (Morimoto:  par. 77)  The modification of the Morimoto reference to with the teachings combination with Gang and Hazlett to examine additional features regarding the brain images to evaluate and predict whether the brain is “healthy or having a disease” does not destroy or teach away from the Morimoto reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joyce et al (US 20140222738 A1) –discloses for providing an agent-based brain model predicting and/or analyzing brain behavior.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Rachel L. Porter/Primary Examiner, Art Unit 3626